Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3


          United States Court of Appeals
                         For the First Circuit

No. 05-1750

                            STEPHEN P. LAFFEY,

                          Plaintiff, Appellant,

                                       v.

                      ROGER BEGIN, ETC., ET AL.,

                         Defendants, Appellees.


No. 05-1790

                            STEPHEN P. LAFFEY,

                          Plaintiff, Appellee,

                                       v.

                      ROGER BEGIN, ETC., ET AL.,

                        Defendants, Appellants.

                           ___________________

          APPEALS FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF RHODE ISLAND

              [Hon. Mary M. Lisi, U.S. District Judge]


                                    Before

                       Selya, Lynch and Howard,
                            Circuit Judges.
     Tom Marcelle, with whom Lepizzera & Laprocina and Michael J.
Lepizzera, Jr. were on brief, for plaintiff.
     Carolyn A. Mannis on brief for Rhode Island Affiliate,
American Civil Liberties Union, amicus curiae.
     Raymond A. Marcaccio, with whom Christine M. Curley and
Oliverio & Marcaccio were on brief, for defendants.


                         June 16, 2005
              SELYA, Circuit Judge. These interlocutory appeals follow

the district court's denial of preliminary injunctive relief.                           We

have jurisdiction under 28 U.S.C. § 1292(a)(1).

              The    facts       are    straightforward        (although      the     legal

implications are complex).               The plaintiff, Stephen P. Laffey, is

the mayor of Cranston, Rhode Island.                         A local radio station,

corporately owned, offered Mayor Laffey the opportunity to host a

weekly talk show. The mayor declined any remuneration but accepted

the free air time and began a string of weekly appearances.

              The president of the Cranston City Council — a political

rival of the mayor — filed a complaint with the Rhode Island State

Board of Elections (the Board).                 The complaint alleged that Mayor

Laffey,    who      has    not    yet     announced     his    plans    for     the    2006

elections,1 was receiving an in-kind corporate contribution from

the   radio    station       in   violation       of   the    Rhode    Island    Campaign

Contributions and Expenditures Reporting Act, R.I. Gen. Laws § 17-

25-10.1.         The      Board    held     a   hearing,       found    the     complaint

meritorious, and ordered the mayor to cease and desist from hosting

the talk show.

              The mayor complied, but brought suit against the members

of the Board (in their official capacities) in the federal district



      1
      The mayor is widely rumored to be a candidate for either
federal or state-wide office. Although he has not discouraged that
speculation, he has yet to announce or declare his candidacy for
any particular office.

                                            -3-
court.     He claimed, inter alia, that the Board's order abridged

rights secured to him by the First Amendment.    The district court,

ruling from the bench on May 17, 2005, refused to enjoin the

operation of the Board's order.        These appeals followed.2   We

consolidated them and granted expedited review.

            The briefing revealed that the Board's decision, and to

some extent the embedded constitutional issues, rested on uncertain

questions of state law — a matter to which we shall return.       At

oral argument on June 9, 2005, we suggested that the parties might

wish to cooperate in obtaining answers to these state law questions

from the Rhode Island Supreme Court and that, in the interim, the

Board might wish to suspend the operation of its cease and desist

order.   Mayor Laffey's counsel readily agreed to this proposal and

the Board's counsel quite reasonably asked for time to allow the

Board to consider it.    We are now advised that the Board met on

June 13, 2005, and accepted the proposal.        It has stayed the

operation of the cease and desist order pending resolution of the

pertinent state law questions.    We applaud the commitment to fair

play and the orderly administration of justice that this decision

evinces.

            The parties' agreement renders these appeals moot, but

does not dissipate the underlying controversy.      See 13A Charles


     2
      There are two appeals. Mayor Laffey appeals from the denial
of relief.    The Board cross-appeals from the district court's
refusal to dismiss the action on abstention grounds.

                                 -4-
Alan Wright, et al., Federal Practice and Procedure § 3533.2 (2d

ed. 1984) ("A partial settlement moots the issues involved in the

settlement, but not those that the parties did not intend to

settle.") (collecting cases).

            The principal issue in this case — whether the state

campaign finance law, as applied to these facts, violates the First

Amendment — remains unresolved.        That issue, in turn, depends to

some degree on significant and unsettled state law questions

related to the extent of the Board's enforcement authority and the

scope and meaning of Rhode Island's campaign finance statute

(including, but not limited to, the meaning of terms such as

"candidate" and "in-kind contribution").        The parties have agreed,

and   we   concur,   that   these   questions   should   be   answered   as

expeditiously as possible by the state supreme court. See Noviello

v. City of Boston, 398 F.3d 76, 91 (1st Cir. 2005) (explaining that

"the highest court of a state is . . . the final arbiter of state-

law questions").     Only then can a federal court rule intelligently

on the constitutional claims.3

            To implement the parties' agreement, we remand this case

to the district court.      We note that several abstention doctrines

appear to have potential relevance to the proceedings.         See, e.g.,

Colo. River Water Conserv. Dist. v. United States, 424 U.S. 800


      3
      Indeed, such clarification may, depending on what the Rhode
Island Supreme Court decides, render some or all of the
constitutional issues moot.

                                    -5-
(1976); R.R. Comm'n v. Pullman Co., 312 U.S. 496 (1941); see also

Maymó-Meléndez v. Alvarez-Ramírez, 364 F.3d 27 (1st Cir. 2004)

(applying abstention principles of Younger v. Harris, 401 U.S. 37

(1971), to coercive administrative proceedings).          If the district

court determines that one or more of these doctrines apply, it may

abstain from an immediate exercise of jurisdiction, stay the

federal proceeding, and allow the parties to resolve the pertinent

state law questions in the state court system.

          Of course, the district court's abstention decision may

be influenced by the availability vel non of state court review.

See Pullman, 312 U.S. at 501 (suggesting that abstention is not

appropriate upon a "showing that . . . obvious methods for securing

a definitive ruling in the state courts cannot be pursued").            The

Board has suggested that state court review can be achieved should

the mayor file a petition for writ of certiorari to the Rhode

Island Supreme   Court,   asking   that   tribunal   to   pass   upon   the

validity of the Board's cease and desist order.           See Van Daam v.

DiPrete, 560 A.2d 953, 954 (R.I. 1989) (per curiam).        The state law

questions embedded in this case are, in the Van Daam court's

phrase, "substantial," id., and such review may well be available.

In the spirit of the parties' agreement, the district court may

direct the mayor to file such a petition.

          If such review is not available and other conventional

routes to the state supreme court appear for any reason to be


                                   -6-
precluded, the district court may certify the appropriate state law

questions to the Rhode Island Supreme Court.       See R.I. Sup. Ct. R.

App. P. 6.    Upon its receipt of the state supreme court's response,

the district court may proceed to adjudicate the constitutional

issues unless the state supreme court's resolution of the state law

questions or a change in circumstances renders such an adjudication

unnecessary.

             Let us be perfectly clear. These are merely suggestions.

We have complete confidence in the district court and, in the final

analysis, it is for the district court to determine how best to

proceed.     Nothing contained in this opinion is intended to cabin

the district court's discretion.

             We need go no further.     The parties' agreement disposes

of any live controversy related to these appeals. Consequently, we

dismiss the appeals as moot and remand the case for further

proceedings consistent with this opinion and with the parties'

agreement (which we deem binding upon them).       Each side shall bear

its own costs.

             It is so ordered.




                                  -7-